      Case: 1:20-cv-02916 Document #: 3 Filed: 05/15/20 Page 1 of 3 PageID #:70




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 MELISSA THORNLEY, DEBORAH                    )
 BENJAMIN-KOLLER, and JOSUE                   )
 HERRERA, individually and on behalf of       )
 all others similarly situated,               )
                                              )       Case No. ______________
                Plaintiffs,                   )
                                              )
 v.                                           )
                                              )
 CLEARVIEW AI, INC.,                          )
                                              )
                Defendant.                    )


                CORPORATE DISCLOSURES OF CLEARVIEW AI, INC.

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendant Clearview

AI, Inc. (“Clearview”), through its undersigned counsel, hereby discloses that Clearview is a

private Delaware corporation. It does not have a publicly held parent company. Rothschild

Investment Trust Capital Partners plc owns greater than 5 percent of Clearview. No publicly

held company owns more than 10 percent of Clearview.


Dated: May 15, 2020                                     Clearview AI, Inc.

                                                        By: /s/ Howard Suskin
                                                                One of its attorneys

                                                               David Saunders
                                                               Howard Suskin
                                                               JENNER & BLOCK LLP
                                                               353 North Clark Street
                                                               Chicago, Illinois 60654
                                                               (312) 222-9350
                                                               dsaunders@jenner.com
                                                               hsuskin@jenner.com




                                                  1
     Case: 1:20-cv-02916 Document #: 3 Filed: 05/15/20 Page 2 of 3 PageID #:71




                                  CERTIFICATE OF SERVICE

       I, David P. Saunders, an attorney, hereby certify that on May 15, 2020, I caused one copy

of the foregoing CORPORATE DISCLOSURES OF CLEARVIEW AI, INC. to be served on

counsel listed below by e-mail:

Daniel M. Feeney
Zachary J. Freeman
Miller Shakman Levine & Feldman LLP
Firm ID: 90236
180 North LaSalle Street, Suite 3600
Chicago, IL 60601
dfeeney@millershakman.com
zfreeman@millershakman.com

David S. Golub
Steven L. Bloch
Ian W. Sloss
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
dgolub@sgtlaw.com
sbloch@sgtlaw.com
isloss@sgtlaw.com

Kevin M. Forde
Brian P. O’Meara
Kevin R. Malloy
Forde & O’Meara LLP
111 West Washington Street
Suite 1100
Chicago, IL 60602
kforde@fordellp.com
bomeara@fordellp.com
kmalloy@fordellp.com



                                                           By:    /s/ David Saunders




                                               2
Case: 1:20-cv-02916 Document #: 3 Filed: 05/15/20 Page 3 of 3 PageID #:72




                                   3
